ON PETITION FOR REHEARING
Appellants contend the notice given by the administrator of his appointment was not sufficient to give the court jurisdiction to vest the title of the real estate in the widow. If it be 5.  conceded that appellants are right in this contention, and that other and further notice was necessary to authorize the entering of the order vesting title in the widow — the Howard Circuit Court, being a court of general jurisdiction, the presumption is that the necessary notice was given, and that the court had jurisdiction to make the order.
Rehearing denied.
Dausman, J., absent.